

114 S1916 RS: Rural Health Care Connectivity Act of 2015
U.S. Senate
2015-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 659114th CONGRESS2d SessionS. 1916[Report No. 114–368]IN THE SENATE OF THE UNITED STATESAugust 3, 2015Mr. Thune (for himself, Ms. Klobuchar, Mr. Hoeven, and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationOctober 27, 2016Reported under authority of the order of the Senate of September 29, 2016, by Mr. Thune, without amendmentA BILLTo include skilled nursing facilities as a type of health care provider under section 254(h) of the
			 Communications Act of 1934.
	
 1.Short titleThis Act may be cited as the Rural Health Care Connectivity Act of 2015. 2.Telecommunications services for skilled nursing facilities (a)In generalSection 254(h)(7)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(7)(B)) is amended—
 (1)in clause (vi), by striking and at the end; (2)by redesignating clause (vii) as clause (viii);
 (3)by inserting after clause (vi) the following:  (vii)skilled nursing facilities;; and
 (4)in clause (viii), as redesignated, by striking clauses (i) through (vi) and inserting clauses (i) through (vii). (b)Savings clauseNothing in subsection (a) shall be construed to affect the aggregate annual cap on Federal universal service support for health care providers under section 54.675 of title 47, Code of Federal Regulations, or any successor regulation.October 27, 2016Reported without amendment